DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Acknowledgment
Claims 10, 18, 23 are amended and filed on 12/18/2020.
Claims 24-26 are newly added.
Response to Arguments
Applicant’s arguments, see remark, filed 12/18/2020, with respect to direction of grip with respect to longitudinal axis in the undeployed states and deployed state have been fully considered and are persuasive.  The 103 rejections of claims 1, 18, 23 has been withdrawn. 

Allowable Subject Matter
As to claim 1, an inflation device assembly, comprising: a syringe body; a plunger; and a coupling member comprising: a handle; and an extendable and non-detachable crank member coupled to the handle; wherein the plunger threads are configured to be retractable from the coupling member threads, wherein the crank member is configured to be disposed in a deployed 
 In particular, Demer et al. (US. 4651738) (“Demer”) is the closest prior art of record . Even though Demer discloses an inflation device assembly, comprising: a syringe body; a plunger; and a coupling member comprising: a handle; and an extendable and non-detachable crank member coupled to the handle; wherein the plunger threads are configured to be retractable from the coupling member threads, Demer fails to disclose wherein the crank member is configured to be disposed in a deployed state and an undeployed state, wherein the crank member comprises a grip to facilitate a practitioner's grasp of the crank member with the practitioner's hand or fingers, and wherein the grip is oriented substantially parallel to a longitudinal axis of the plunger when in the deployed state and oriented substantially orthogonal to the longitudinal axis of the plunger when in the undeployed state.
As to claim 18, a method of pressurizing a medical device, comprising: obtaining an inflation device comprising a syringe body, a handle, and an extendable and non-detachable crank member; extending the crank member radially from a longitudinal axis of the plunger; deploying a grip from a position laterally adjacent to the crank member, positioning the grip from a first position that is orthogonal to the longitudinal axis of the plunger to a second position along at least a portion of a length of the crank member, wherein the grip is parallel to the longitudinal axis of the plunger in the second position; and advancing the plunger by grasping 
 In particular, Demer et al. (US. 4651738) (“Demer”) is the closest prior art of record . Even though Demer discloses a method of pressurizing a medical device, comprising: obtaining an inflation device comprising a syringe body, a handle, Demer fails to disclose an extendable and non-detachable crank member; extending the crank member radially from a longitudinal axis of the plunger; deploying a grip from a position laterally adjacent to the crank member, positioning the grip from a first position that is orthogonal to the longitudinal axis of the plunger to a second position along at least a portion of a length of the crank member, wherein the grip is parallel to the longitudinal axis of the plunger in the second position; and advancing the plunger by grasping the syringe body in one hand and rotating the crank member with a second hand.
As to claim 23, an inflation device assembly, comprising: a syringe body; a plunger configured for advancement and retraction within the syringe body; a handle coupled to a proximal portion of the plunger; a coupling member comprising threads configured to longitudinally displace the plunger within the syringe body upon rotation of the plunger about a longitudinal axis of the plunger; an extendable and non-detachable crank member coupled to the handle; wherein the crank member is configured to be disposed in a deployed state and an undeployed state, wherein the crank member is oriented substantially orthogonal to a longitudinal axis of the plunger when in the deployed state and when in the undeployed state, wherein the crank member is configured to be rotated by a practitioner at least one full revolution without ungrasping and regrasping the inflation device in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Demer et al. (US. 4651738) (“Demer”) is the closest prior art of record . Even though Demer discloses an inflation device assembly, comprising: a syringe body; a plunger configured for advancement and retraction within the syringe body; a handle coupled to a proximal portion of the plunger; a coupling member comprising threads configured to longitudinally displace the plunger within the syringe body upon rotation of the plunger about a longitudinal axis of the plunger, Demer fails to disclose an extendable and non-detachable crank member coupled to the handle; wherein the crank member is configured to be disposed in a deployed state and an undeployed state, wherein the crank member is oriented substantially orthogonal to a longitudinal axis of the plunger when in the deployed state and when in the undeployed state, wherein the crank member is configured to be rotated by a practitioner at least one full revolution without ungrasping and regrasping the inflation device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                           

/Lauren P Farrar/Primary Examiner, Art Unit 3783